Title: To James Madison from Francis W. Small, 17 October 1809
From: Small, Francis W.
To: Madison, James


Sir,
Fort Fayette, Pittsburgh, October 17th. 1809.
I had hoped, to have been enabled to forward to you, pr. this Mail, my vindication from the vile charges, that have been exhibited against me, in the “Common Wealth,” but I cannot possibly do so, until next Mail, then however, they shall positively be forwarded, and until then, I respectfully hope, and humbly crave, a suspension of your opinion, feeling perfectly confident, and convinced, that I shall there, exhibit to you; incontrovertible proofs undeniable proofs, that my conduct, has been strictly correct prudent and cautious, as well as strictly honorable, and such; as I am bold to say, will secure to me your entire approbation, and esteem, whilst it will shew to your entire satisfaction, that the petitions, and statements, gone forth against me, are not only totally destitute of truth, but are absolutely fraught with the vilest, and most rancorous falsehoods.
Yesterday Judge Roberts in Court discharged me from my bail, before whom, I proved that Cunningham, had done acts in the Garrison, for which, He went unpunished; that would have caused Him, to have been Sentenced to death, before a Military tribunal.
The same party that have attacked me, now threaten the Judge, with a petition to the State Government; to have Him removed; because He done justice. With the highest consideration & respect, I have the honor to be Your Excellency’s Most Obedient humble Servt.
Fr. W. Small, Lieut. Comg.
